Mr. Justice Eakin
delivered the opinion of the court.
We have read with care the evidence in the case, as well as the findings of the court, and considered the briefs and arguments of counsel; and, as no question of law is involved, we conclude that the findings of the Circuit Court are fully sustained by the evidence, and that no good purpose can be accomplished by reviewing it. The decree is affirmed.
Affirmed. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.